At the hearing of these two appeals, another member of the court and myself were not convinced that the evidence was insufficient to authorize an inference of knowledge on the part of Judge Prewitt of corrupt practices indulged in by others, including his sons, in his behalf on election day, and being of that opinion, and being admonished that some effect should be given to the same conclusion of the trial court, we did not coincide with the majority opinion in its findings on that issue. However, since the question was, to say the least of it, enshrouded in doubt, we determined to register *Page 723 
no dissent from the conclusion of the majority of the court thereon, and had it not been for the disagreement on the issue discussed below, there would be no registered dissent or any dissenting opinion in these appeals.
The opinion holds that Judge Prewitt, as a candidate for the nomination of circuit judge, and for his name to appear in the Democratic column on the official ballot for the general election in November of this year, has no legal standing to contest the right of Mr. Caudill to have his name printed on the same ballot for the same office in the Republican column, although he was properly found guilty of violating the Corrupt Practices Act in seeking the right to also have his name printed in the Democratic column as a candidate for the same office at the same general election. The opinion sustaining such charges against Mr. Caudill was and is supported by the most convincing testimony, showing not only a violation of the Corrupt Practices Act by himself personally, but also that he necessarily had knowledge of its gross violation by others in his behalf and with whom he was almost daily associated at the times and places when they were distributing money to be used at the various precincts of the counties composing the judicial district. In fact, the testimony shows an utter disregard of the statute on the subject and an organized determination to buy voters on election day in the same manner and after the same fashion as one would buy articles of produce in the open market. Such practices, we have often said, cannot be too strongly condemned, and no one with the least reflection can contemplate it without grave apprehensions for the future stability of our present form of government. It was and is so viewed by our Legislature when it enacted our Corrupt Practices Act, section 11 of which (now section 1565b-11 of the 1930 Edition of Carroll's Kentucky Statutes) expressly makes such violations a ground of contest, and, if proven, the nomination in a primary election, or the certificate of election in a general one, shall be withheld from the violator. Section 1565b-4, which is section 4 of the same act, requires all candidates, both before and after the election, to make certain sworn statements as to the amount of money expended during their campaigns, and for what purposes *Page 724 
expended; while other sections limit the amount that may be expended for any purpose.
Until the act of March 23, 1920 (which was chapter 99, page 513, of the session acts of that year and now a portion of section 1550-6 of the same edition of the Kentucky Statutes), candidates for circuit judges and judges of the Court of Appeals were compelled to seek their nominations inparty primary elections only, under the emblem of one political party, or to become an independent candidate on the official ballot for the regular election, and under the law as it existed before the 1920 act a candidate for either of such offices could not in any manner have his name printed in any column on the official ballot for the regular election except in the column of the party that nominated him (and only one of them could do so), or by petition as an independent candidate; but no nominated candidate could become an independent one so as to have his name printed on the official ballot for the regular election in both an independent column and also in the one of the party that nominated him. However, the 1920 act worked a radical change in such particulars, since it expressly provided that any one with the requisite qualifications might be nominated or voted for in a primary election, as a candidate in the following general election by as many political parties as are entitled to a place on the official ballot for the general election, or in as many columns as might be printed on that ballot as the individual offering himself as a candidate sought to obtain by petition.
In other words, that statute took the nominations of such judicial positions entirely out of political parties so as to enable all parties and groups of independent citizens to designate the same individual to be voted for the same office under their respective emblems. That (1920) act contains for the first time as a part of our statutory law this language: "Before any successful candidates for such judicial nomination or nominations shall be given his certificate or certificates
of nomination, he shall file with the clerk of the county court, in which he resides, a statement that during the campaign for the said nomination or nominations he did not, and while a candidate for the said office will not knowingly violate any election law or any law defining or relating to corrupt and fraudulent practice in campaigns *Page 725 
or elections in this State, and if elected will qualify for said office." (Our italics.)
It will be noticed that it expressly withholds the right of one seeking election to either of such judicial positions to obtain his certificate or "certificates" of nomination or "nominations," unless he makes the prima facie showing that he has not violated "any law defining or relating to corrupt and fraudulent practices in campaigns or elections in this state." The clear implication is that one who is a candidate for either of such judicial positions, and who seeks the nomination of either one or more parties, shall have no certificate as the nominee of any of such parties if during the campaign for the office he has been guilty of such violations. Surely, the Legislature meant to accomplish some purpose by the enactment of the inserted excerpt. That purpose could not be to make such judicial aspirants amenable to the Corrupt Practices Act, above referred to, since its provisions already applied to them.
The statute plainly manifests the policy of the Legislature to purge the name of any candidate for any nomination for either judicial office from any place on the official ballot to be voted at the following general election, and it is hardly possible that it intended and contemplated that no one should have the right to enforce such eminently proper declared policy. If an opposing candidate for the same office having acquired the right to have his name printed anywhere on the official ballot for the general election may not enforce that policy, then certainly no one else can, and the result would be, not only the anomalous situation hereinafter referred to, but also to convict the Legislature of attempting a vain thing. Hence, it is my conclusion that its purpose in employing the language supra was to enable one who sought the nomination ofany party as a candidate for circuit or appellate judge, and to thereby obtain the right to have his name printed under its emblem on the official ballot for the general election, to contest that of another who also sought to have his name on the same official ballot for the general election (either in the same or any other column) to have his name so printed as the nominee of any political party having a list of candidates under its emblem to be voted for at the following general election, or to be voted for as an independent candidate. *Page 726 
It will be observed that the inserted language of the statute withholds any certificate, "or certificates" of any nomination, "or nominations" in such judicial primary elections, and, surely, the Legislature did not intend that such declared purpose could be unheeded and no one have the right to enforce it. The case is altogether different from one where candidates can seek but one party nomination and are forbidden to seek another, being expressly confined to the right of having their names printed in only one column on the official ballot for the general election. The effect of the majority opinion is to produce a situation bordering on the ludicrous, and which is so extremely so as to demonstrate that the Legislature never intended it should happen. That situation is: That the court has found that Mr. Caudill by violating the Corrupt Practices Act in the purchasing of votes for himself has so corrupted himself personally as to become unfit to be a Democratic candidate for circuit judge of his district; but that such unfitness does not disqualify him from becoming a Republican candidate for the same office, or if it does that there is no remedy to prevent it. If he should be elected at the general election, he will still remain the same individual who, because of his corrupt practices, was unfit to be voted for as a candidate in another column or columns, and if elected he would have to perform his duties in a manner to "not let his right hand know what his left hand doeth," since it is scarcely thought that such process can have the unleavening effect of removing such judicially determined impurities.
It is my interpretation that the Legislature intended to forestall any such situation by disqualifying candidates for such positions from either their certificate orcertificates of election, or their nomination or nominations as candidates for such offices, and, by unerring implication, it vested any opposing candidate for the same office at the general election with the right to enforce the inserted excerpt by contesting all nominations of his opponent. I am convinced that the views herein expressed are sustainable under well-settled rules and principles for the interpretations of statutes, and which are well known to members of the profession, and which are frequently and continuously adopted and applied by courts. But, since this is only a dissenting *Page 727 
opinion, and since I intend only in writing it to state generally my views, I will not lengthen it by elaboration.
For the reasons stated I most respectfully dissent from that part of the majority opinion herein last discussed, and I am authorized to say that Justices Richardson and Perry join me therein.